Citation Nr: 1139171	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for dental disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969. 

This appeal comes before the Board of Veterans' Appeals  (Board) from an August 2006 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  

In May 2008, the Veteran was afforded a hearing before a hearing officer at the RO.  However, the tapes of the hearing were damaged, and he was provided with the opportunity for another hearing.  The Veteran requested another hearing, and in December 2008, he was notified that a hearing was scheduled for January 15, 2009.  However, the Veteran failed to report for his hearing, and there is no record of a request for a rescheduled hearing.  Accordingly, the Board will proceed without further delay.  


FINDING OF FACT

The Veteran does not have a dental disability resulting from combat wounds or service trauma. 

CONCLUSION OF LAW

Entitlement to service connection for missing teeth due to dental trauma for purposes of payment of disability compensation is precluded by law.  38 U.S.C.A. §§ 1110 , 1712, 5107, 7104(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.159, 3.381, 4.150, 17.161 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran is claiming entitlement to service connection for dental disability.  The Veteran claims that, "I was shot in the mouth [and] had the teeth knocked out."  He states that VA put in a bridge on two occasions, and that they did root canals to the anchoring teeth.  See Veteran's appeal (VA Form 9), received in February 2008.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a) (emphasis added). 

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether the dental condition is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c)  (this is referred to as "Class II(a)" eligibility). 

The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e) . 

As an initial matter, the Board finds that the Veteran is shown to have participated in combat.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6256 -6258 (2000).  The Veteran is therefore eligible for the special considerations afforded to combat veterans.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2011). 

The Veteran's service medical records show that in May 1969, he was wounded by shell fragments (service connection is currently in effect for shell fragment wounds of the left arm, abdomen, chest, left neck, and left forearm and left hand).  Several July 1969 reports indicate that the Veteran also sustained a fracture of the tooth #12 at the time of his other injuries, and that this tooth was extracted.  The Veteran's separation examination report, dated in September 1969, indicates that tooth #12 was missing, with no other teeth noted to be missing, or irregular in any way.

As for the post-service medical evidence, it includes VA reports, dated between 1969 and 2009.  This evidence includes an October 1969 VA Form 10-2827 ("application for outpatient treatment") which shows that the Veteran reported that his #12 tooth was "knocked out in Viet Nam." 

A November 1969 VA dental examination report (VA Form 10-2570) notes, "#12 was lost due to wound (shrapnel) on left side of face and neck.  Was removed during surgical treatment.  Cleaning needed."  The report indicates that tooth #12 was missing, with no other teeth noted to be missing, and that the Veteran had several teeth with fillings, and which had caries but were restorable.  

A November 1969 Authorization for Dental Services (VA Form 10-2569) indicates that teeth #1, #16 and #17 were extracted, and that three others were restored.

Records from Army National Guard service, dated between 1972 and 1974, show that tooth #29 was extracted in June 1972.  

VA dental rating sheets, dated in January 1970, and January 1971, both note that tooth #12 was missing due to trauma.  

A VA treatment report, dated in February 2009, notes the following: the Veteran reported a broken upper left tooth (#14); tooth #12 had been replaced with a functional fixed partial denture #11- #13; teeth #1, #12, #16, #17, #29, and #32 were missing; the Veteran was told that he was currently not eligible for VA treatment of tooth #14.  

The Board first notes that the Veteran has been granted Class II(a) dental eligibility for tooth #12.  See 38 U.S.C.A. § 1712 ; 38 C.F.R. § 17.161.  The issue on appeal does not include a claim for service connection for a dental disorder for purposes of receiving VA outpatient treatment and services.  Id.  

The Board finds that the claim must be denied.  The Veteran does not meet the criteria for compensation.  Although he sustained a fractured tooth #12 during service, this tooth was extracted.  The applicable regulation clearly provides that replaceable missing teeth are not disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment if certain criteria are met.  38 U.S.C. § 1712 ; 38 C.F.R. §§ 3.381, 17.161.  There is no medical evidence to show that there was any damage to the surrounding area of tooth #12, or that the Veteran sustained a dental disability as a result of his May 1969 injury, or at any other time during service.  Given the foregoing, the evidence does not show that the Veteran sustained compensable "dental trauma" in service.  Id.  As the Veteran does not have a compensable dental disorder, there is no basis for an award of compensation based on the Veteran's claim.  Finally, although the Veteran is shown to have participated in combat, the Court has held that 38 U.S.C.A. § 1154  does not alter the fundamental requirements of a diagnosis and a nexus to service.  Kessel v. West, 13 Vet. App. 9   (1999); Libertine v. Brown, 9 Vet. App. 521 (1996).  Here, he is not shown to have compensable dental trauma.  Accordingly, the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127   (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469   (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303   (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

The issue on appeal is based on the contention that service connection is warranted for a dental disability due to service, which ended in 1969.  In this case, when the Veteran's service medical records (which show only one missing tooth (#12), and his post-service medical records are considered (which show several extractions following service, and which do not contain competent evidence of a compensable dental trauma or a nexus between dental trauma and the Veteran's service), the Board finds that the medical evidence outweighs the Veteran's contention that he has a dental disability due to dental trauma as a result of his service.  To the extent that the Veteran may have intended to assert that he lost more than one tooth during service, or that he sustained any other dental injury (other than loss of tooth #12), this is outweighed by the medical evidence, which clearly shows that only tooth #12 was extracted during service.  The Board therefore finds that the Veteran's written testimony is insufficiently probative to warrant a grant of the claim.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


 II.  The Veterans Claims Assistance Act of 2000

 The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2006.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2011), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment reports, and his VA medical records.  In this regard, in December 2007, the RO issued a memorandum in which it determined that there were no additional service treatment reports available, and that any further attempts to obtain them would be futile.  Nevertheless, additional service treatment reports, as well as reports from Army National Guard duty, were subsequently obtained.  The Veteran has been afforded an examination.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


